Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed July 28, 2022 has been entered.

Applicant's arguments filed July 28, 2022, have been fully considered but they are not found persuasive.

Claims 1-2, 8, 13, 15, 18, 24, 26-27, 41, 43-44 are pending.  Claims 3-7, 9-12, 14, 16-17, 19-23, 25, 28-40, 42, 45-94 are canceled.  Claims 1-2, 8, 13, 15, 18, 24, 26-27, 41, 43-44 are examined.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Martin et al.(Blood, 2008).
Martin et al. teach a method of co-culturing hematopoietic progenitor cells from human embryonic stem cells or UCB stem cells with OP9 stromal cells transfected with Delta-like 1 to generate CD34+ cells (abstract; page 2734).  The method of co-culturing inherently produces CLEC9A+ dendritic cells.
Applicants argue that hESC-derived CD4+CD8- cells (of which approximately 50% were CD11c and 20% were CD1231o) is not specific to CLEC9A+ DC.  Clec9A+DC (known more widely as cDC1) are not defined by expression fo CD4 and indeed the only publication known to us to report on CD4 expresson CLEC9A+DC (Silven et al., 2017, Sci Immunol.) termed CD141+ DC in this study showed low and partial CD4 staining (Silvin et al. Fig S2B), compared with homogenouse and high CD4 staining on the CD1c+ (aka cDC2) subset which is CLEC9A-negative.  However, examiner was not able to find that the applicant submitted a copy of the Silvin et al. reference for review.  Furthermore, the claims are generic and encompass any amount or no amount of CD4 and low and partial CD4 staining of Silvin are encompassed by the claims.  Also, the patent office are not able to perform experiments and the having met the generic claim limitations, no evidence is provided that the culturing does not produce CLEC9A+DC.
Applicants further argue that (Eisenbarth 2019, Nat Rev Immunol) with mouse literature is consistent with CLEC9A+ DC (cDC1) are CD4-negative and cDC2 are CD4-positive.  However, examiner was not able to find that the applicant submitted a copy of the Eisenbarth et al. reference for review.  Furthermore, the claims are generic and not limited by mouse specific dendritic cells with unknown methodology.  Also, the patent office are not able to perform experiments and the having met the generic claim limitations, no evidence is provided that the culturing does not produce CLEC9A+DC.
Applicants argue that the UBC-derived CD4+ CD123+ BDCA-2+ plasmacytoid dendritic cells (pDC) are a separate DC lineage from CLEC9A+ DC 9cDC1) and CLEC9A+DC do not express the pDC lineage-defining marker BDCA-2 (reviewed in Eisenbarth 2019).  However, the claims are generic and does not limit to the cells that do not express marker BDCA-2.

Claim(s) 1, 2, 8, 13, 15, 18, 24, 26-27, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Schmedt et al. (Haematologica, 2011).
Schmedt et al. teach a method of co-culturing cord blood and bone marrow  progenitor cells stem cells with OP9 stromal cells transfected with Delta-like 1 to generate CD34+ cells (abstract; page 647).  The culture comprise medium and cytokines SCF(50 ng/ml), FLT3(20 ng/ml), interleukin-7 (5 ng/ml) and marrow cells in alpha-MEM, 20% FCS, cytokines (20 ng/ml), stem cell factor SCF(10 ng/ml), FLT3L 10 ng/ml (page 647).   The method of co-culturing inherently produces CLEC9A+ dendritic cells.
Applicants argue that CDs discussed in De Smedt et al. are described as CD4+HLA-DR+DCs and as discussed with Martins et al. CLEC9A+DC (cDC1) are low/partial or negative for CD4 and therefore cannot be specifically equated with the described population.  Applicants argue that HLA-DR is a pan-DC marker and is therefore non-specific.  However, as discussed above regarding Martins et al. rejection, the claims are generic and encompass any amount or no amount of CD4 and low and partial CD4 staining of Silvin et al. are encompassed by the claims.  Also, the patent office is not able to perform experiments and the having met the generic claim limitations, no evidence is provided that the culturing does not produce CLEC9A+DC.

No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646